Citation Nr: 1456260	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-15 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an earlier effective date, prior to August 29, 2011, for the grant of service connection for degenerative joint disease of the left hip.  

2.  Entitlement to an earlier effective date, prior to August 29, 2011, for the grant of service connection for degenerative joint disease of the right hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1981 to April 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  On October 19, 2005, the Veteran filed an original claim for a hip disability.

2.  In a January 2006 rating decision, the RO denied the Veteran's claim and the Veteran appealed the January 2006 rating decision to the Board.

3.  In a January 2010 Board decision, the Board denied service connection for degenerative joint disease of both hips.  The Veteran did not appeal the January 2010 Board decision.

4.  A June 2010 VA examination report, obtained in conjunction with a different claim, found a connection between the Veteran's hip disability and service.  

5.  On August 29, 2011, the Veteran filed a claim for a hip disability.






CONCLUSIONS OF LAW

1.  The January 2010 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).    

2.  There is no legal entitlement to an effective date prior to August 29, 2011 for the grant of service connection for degenerative joint disease of the left and right hip.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Significantly, however, in this case, the Veteran's claim for an earlier effective date arises from her disagreement with the effective date assigned following the grant of entitlement to service connection for the degenerative joint disease of the left and right hip.  In this regard, the Board notes that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, because the application of the law to the undisputed facts is dispositive of the claim for an earlier effective date, no discussion of VA's duties to notify and assist is necessary.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II.  Effective Dates

The Veteran contends that she is entitled to an earlier effective date of October 19, 2005, the date of her original claim because the evidence indicates that her hip disabilities have existed since the date of her original claim.  In September 2012, she submitted evidence of treatment for hip pain in October 2005, which was duplicative of evidence already of record.  

Except as otherwise provided, the effective dates of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400 (2014).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello, supra.  

Effective dates for service connection based on an original claim generally are not based on the date the condition began and cannot be any earlier than date of receipt of claim.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").

Unless the Chairman of the Board orders reconsideration, and the exception of matters listed in paragraph (b) of this section, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2014).  

When a claimant requests that a claim be reopened after an appellate decision has been promulgated and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, as to whether it provides a basis for allowing the claim.  38 C.F.R. § 20.1105.  

Relying on these principles, the Board finds that an earlier effective date is not warranted.  

The Veteran originally filed her claim for a hip disability in October 2005.  A January 2006 rating decision denied service connection for a pelvic hip condition.  The Veteran filed a timely notice of disagreement and perfected her appeal to the Board. 

In a January 2010 Board decision, the Board denied service connection for degenerative joint disease of both hips, with trochanteric bursitis.  The basis for the denial included an October 2006 VA examination report which stated that it was less likely than not that the Veteran's hip condition was related to the pubic ramic stress reaction sustained during service.  The Veteran was informed that the denial was a final decision and of her right to appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court), including the time frame in which she was required to note her appeal - 120 days.  The Veteran did not appeal the denial. 

At that time, the Board also remanded the Veteran's separate claim for a back disability to permit the Veteran an examination.  In June 2010, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's back disability was at least as likely as not related to her military service.  The Veteran was subsequently granted service connection for a back disability.

Additionally, although not requested to, the examiner provided an opinion regarding the Veteran's hip disability.  Specifically, the examiner opined that the Veteran's hip disability was also related to service.  

In August 2011, the Veteran submitted a claim to reopen her claim for entitlement to service connection for a bilateral hip disability.  In an August 2011 rating decision, the RO granted service connection for a left and right hip disability based on the new and material evidence from the June 2010 VA examination report, effective August 29, 2011, the date of the claim to reopen.  

The Veteran contends that her effective date should reflect the date of the original claim because there is evidence that she has had the same hip disability since then.  
She further contends that she did not know the time frame in which she had to appeal the Board's January 2010 denial. 

The Board finds that it is undisputed that the Veteran did not appeal the Board's January 2010 denial.  This was a final decision based on the Veteran's original claim in October 2005.  Although the Veteran claims that she was not aware of the timeframe in which to appeal the January 2010 Board decision, every Board decision includes VA Form 4597, Your Rights To Appeal Our Decision.  This form expressly explains the requirements, to include the time frame, for appealing a Board decision. Review of this Veteran's Board decision confirms that this form was attached to her decision.  Therefore, she was properly notified of her rights.

Additionally, the Veteran did not submit her application to reopen her claim based on new and material evidence until August 2011.  There is no correspondence between the Veteran and VA that may be construed as an informal or formal claim for compensation prior to August 2011.  Although the June 2010 VA examination indicates a connection between the Veteran's hip disability and service, the Veteran was still obligated to file a claim, since her previous claim was denied.  Per 38 C.F.R. § 3.400, the Veteran is entitled to an effective date based on the date of the claim or when entitlement arose, whichever is later.  Here, although entitlement arose based on the June 2010 VA examination report, the Veteran did not file a claim until August 2011.  The later of the two dates is August 2011.  

In light of the facts above, there is no basis on which an earlier effective date may be assigned.  While the Board is very sympathetic to the arguments presented by the Veteran, the law is very clear and precludes an earlier effective date in this case.  


ORDER

Entitlement to an earlier effective date, prior to August 29, 2011, for service connection for degenerative joint disease of the left hip is denied. 

Entitlement to an earlier effective date, prior to August 29, 2011, for service connection for degenerative joint disease of the right hip is denied. 



____________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


